DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 and May 28, 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the main reason for indication of allowance is because in the prior art of record, Jong Ju Jeon et al. (“Estimation of Bayer CFA pattern configuration based on singular value decomposition”) disclose a Bayer image detection method, comprising: obtaining a Bayer image from an image sensor (See abstract), wherein the Bayer image includes at least one Bayer image unit, and each of the at least one Bayer image unit includes four pixels (See fig. 1; see also pages 2-3, section 2 “Related works”); detecting a red or blue color among the four pixels in the Bayer image unit given that by detecting either the blue or red color, the rest of the pattern can be identified (See page 3, section3 “Proposed Bayer CFA pattern identification” and page 4, section 3.1 “Construction of color difference block”); and determining a 
Thus, the prior art of record, either alone or in combination fails to teach or reasonably suggest, including all the limitations of the present claim, detecting a distribution mode of two pixels with maximum pixel values among the four pixels in the Bayer image unit as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 14, 2021